DENIED and Opinion Filed December 30, 2019




                                                      In the
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                             No. 05-19-01232-CV

                                   IN RE MICHAEL WATTS, Relator

                    Original Proceeding from the 422nd Judicial District Court
                                     Kaufman County, Texas
                                Trial Court Cause No. 32386-422

                                  MEMORANDUM OPINION
                              Before Justices Bridges, Osborne, and Carlyle
                                       Opinion by Justice Carlyle
        Relator Michael Watts has filed a petition for writ of mandamus asking the Court to compel

the trial court to adjudicate his August 20, 2019 motion demanding that defense counsel surrender

his case file to relator so that relator can file an 11.07 writ. We deny relief.1

        A petition seeking mandamus relief must contain a certification stating that the relator “has

reviewed the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record.” TEX. R. APP. P. 52.3(j). Relator’s petition

does not contain a certification or an inmate declaration. Thus, relator’s petition does not comply

with rule 52.3(j). See id.; In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig.

proceeding).



    1
      The Court of Criminal Appeals recently reaffirmed: “The client’s file belongs to the client.” In re McCann, 422
S.W.3d 701, 704–05 (Tex. Crim. App. 2013) (orig. proceeding). Former attorneys are obligated to follow their former
clients’ last known wishes regarding those to whom the client will allow the file to be released. Id. at 710.
       Generally, to establish a right to mandamus relief, he must show (1) that the trial court

violated a ministerial duty and (2) there is no adequate remedy at law. In re State ex rel. Weeks,

391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). To show his entitlement to

mandamus relief compelling a trial court to rule on a motion, relator must show (1) the trial court

had a legal duty to rule on the motion, (2) relator requested a ruling on the motion, and (3) the trial

court failed or refused to rule on the motion within a reasonable period of time. In re Prado, 522
S.W.3d 1, 2 (Tex. App.—Dallas 2017, orig. proceeding); In re Molina, 94 S.W.3d 885, 886 (Tex.

App.—San Antonio 2003, orig. proceeding) (per curiam). As the party seeking relief, the relator

has the burden of providing the Court with a sufficient mandamus record to establish his right to

mandamus relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Rules

52.3 and 52.7 require the relator to provide “a certified or sworn copy” of any order complained

of, any other document showing the matter complained of, and every document that is material to

the relator’s claim for relief that was filed in any underlying proceeding. TEX. R. APP. P.

52.3(k)(1)(A), 52.7(a)(1); Butler, 270 S.W.3d at 758–59.

       Relator has not filed a record with his petition. Without an authenticated petition and

supporting record, relator cannot establish the trial court violated a ministerial duty to rule on the

motion. See Prado, 522 S.W.3d at 2; Butler, 270 S.W.3d at 758–59. Thus, we conclude relator is

not entitled to mandamus relief.

       Accordingly, we deny relator’s petition for writ of mandamus.




                                                    /Cory L. Carlyle/
                                                    CORY L. CARLYLE
                                                    JUSTICE
191232F.P05



                                                 –2–